DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/30/2017 and 02/01/2018 have been considered by the examiner.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a drill bit body.
Group II, claim(s) 11-20, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a drill bit having a body formed of a material composition comprising: reinforcing particles, and reinforced binder zones formed among the reinforcing particles, the reinforced binder zones comprising a binder-reinforcing material infiltrated with a universal binder, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Thomas et al. (US 20130180786 A1).  Thomas teaches “a drill bit comprising: a bit body, at least a portion of which comprises a composite that comprises a substantially continuous binder phase and a first reinforcing agent cluster, wherein the binder phase infiltrates the first reinforcing agent cluster; and at least one cutting element for engaging a formation” (which reads upon “a drill bit having a body formed of a material composition comprising: reinforcing particles, and reinforced binder zones formed among the reinforcing particles, the reinforced binder zones comprising a binder-reinforcing material infiltrated with a binder”, as recited in the instant claim; paragraph [0013]; cluster reads on zones).  Thomas teaches that “the binder phase may be formed from a binder material” (paragraph [0057]).  Thomas teaches that “examples of suitable binder materials may include, but not be limited to, copper, nickel” (which reads upon “a universal binder”, as recited in the instant claim; paragraph [0057]; Applicant’s specification states that “a universal binder material including a copper alloy and/or an aluminum alloy”, page 4; accordingly a copper binder reads on a universal binder).  
During a telephone conversation with Adery Cate on 08/06/2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10208366.  Although the claims claim 11 of U.S. Patent No. 10208366 recites a drill bit, comprising: a bit body (a drill bit having a body formed of a material composition comprising); and a plurality of cutting elements coupled to an exterior of the bit body, wherein at least a portion of the bit body comprises a hard composite portion that comprises a reinforcement material (reinforcing particles) infiltrated with a binder material (reinforced binder zones formed among the reinforcing particles, the reinforced binder zones comprising a binder-reinforcing material infiltrated with a universal binder), wherein the reinforcement material comprises a refractory metal component dispersed with reinforcing particles, wherein a surface roughness of the reinforcing particles is at least two times greater than a surface roughness of the refractory metal component, wherein the refractory metal component has a failure strain of at least 0.05 and a shear modulus of 200 GPa or less, and wherein the reinforcing particles have a failure strain of 0.01 or less and at least five times less than the failure strain of the refractory metal component, and the reinforcing particles have a shear modulus of greater than 200 GPa and at least two times greater than the shear modulus of the refractory metal component.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thomas et al. (US 20130180786 A1).
Regarding claim 1, Thomas teaches “a drill bit comprising: a bit body, at least a portion of which comprises a composite that comprises a substantially continuous binder phase and a first reinforcing agent cluster, wherein the binder phase infiltrates the first reinforcing agent cluster; and at least one cutting element for engaging a formation” (which reads upon “a drill bit having a body formed of a material composition comprising: reinforcing particles, and reinforced binder zones formed among the reinforcing particles, the reinforced binder zones comprising a binder-reinforcing material infiltrated with a binder”, as recited in the instant claim; paragraph [0013]; cluster reads on zones).  Thomas teaches that “the binder phase may be formed from a binder material” (paragraph [0057]).  Thomas teaches that “examples of suitable binder materials may include, but not be limited to, copper, nickel” (which reads upon “a Applicant’s specification states that “a universal binder material including a copper alloy and/or an aluminum alloy”, page 4; accordingly a copper binder reads on a universal binder).  
Regarding claims 2-3, Thomas teaches the drill bit of claim 1 as stated above.  Thomas teaches that “suitable binder materials may include, but not be limited to, copper, nickel, cobalt, iron, molybdenum, chromium, manganese, tin, zinc, lead, silicon, tungsten, boron, phosphorous, gold, silver, palladium, indium, any mixture thereof, any alloy thereof, and any combination thereof” (paragraph [0057]).  Thomas teaches that “commercially available binder materials may include, but not be limited to, VIRGIN BINDER® 453D (copper-manganese-nickel-zinc, available from Belmont Metals, Inc.)” (paragraph [0057]).  Thomas teaches that “reinforcing agents comprising diamond may be coated with titanium” (paragraph [0034]; Applicant’s specification states that titanium and copper form a refractory intermetallic phase, pages 12-13).  
Regarding claims 5-9, Thomas teaches the drill bit of claim 1 as stated above.  Thomas teaches that “suitable binder materials may include, but not be limited to, copper, nickel, cobalt, iron, molybdenum, chromium, manganese, tin, zinc, lead, silicon, tungsten, boron, phosphorous, gold, silver, palladium, indium, any mixture thereof, any alloy thereof, and any combination thereof” (which reads upon “a binder- reinforced material based on Cu, Ni, Mn, Zn, Ag, Al, Au, B, Co, Cr, Fe, In, Mo, P, Pb, Pd, Si, Sn, W, or a combination thereof”, as recited in instant claim 5; which reads upon “wherein the binder-reinforced material based on Cu, Ni, Mn, Zn, Ag, Al, Au, B, Co, Cr, Fe, In, Mo, P, Pb, Pd, Si, Sn, W, or a combination thereof, further comprises a metal”, as recited in instant claim 6; paragraph [0057]).  Thomas teaches that “porous tungsten 
Regarding claim 10, Thomas teaches the drill bit of claim 1 as stated above.  Thomas teaches that “suitable reinforcing agent particles may be particles of metals, metal alloys, metal carbides, metal nitrides, diamonds, superalloys, and the like, or any combination thereof. Examples may include, but not be limited to, nitrides, silicon nitrides, boron nitrides, cubic boron nitrides, natural diamonds, synthetic diamonds, cemented carbide, spherical carbides, low alloy sintered materials, cast carbides, silicon carbides, boron carbides, cubic boron carbides, molybdenum carbides, titanium carbides, tantalum carbides, niobium carbides, chromium carbides, vanadium carbides, iron carbides, tungsten carbides, macrocrystalline tungsten carbides, cast tungsten carbides, crushed sintered tungsten carbides, carburized tungsten carbides, steels, stainless steels, austenitic steels, ferritic steels, martensitic steels, precipitation-.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20130180786 A1), as applied to claim 3 above.  
Regarding claim 4, Thomas teaches the drill bit of claim 3 as stated above.  Thomas is silent regarding where the precipitation of intermetallic reinforcement particles takes place.  One of ordinary skill in the art before the effective filing date of the claimed invention would understand that grain boundaries are preferred sites for the precipitation of new phases.  Additionally, the claim does not require that grain boundaries are the exclusive location of the intermetallic reinforcement particles.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Examiner, Art Unit 1733